DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s preliminary amendment filed on 10/23/2019 is acknowledged.
Claims 17, 19-20, 22, 25, 29-32, 38, 40-41, 63, 68-69, 94-95 and 113-119 are pending. 

Restriction Requirement

3. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

I. Claims 17, 19-20, 22, 25, 29-32, 38, 40-41, 114-117 and 119(d), drawn to an anti-ICOS antibody comprising variable domains or CDRs of STIM003, and to methods comprising administering the antibody to a patient.

II. Claims 63 and 68-69, drawn to a method comprising administering any anti-ICOS antibody to a patient.

III. Claims 94-95, drawn to a transgenic non-human mammal having a genome comprising a human or humanized immunoglobulin locus encoding human variable region gene segments, wherein the mammal does not express ICOS, and a method of producing an anti-ICOS antibody from the mammal.

IV. Claim 113, drawn to a method of selecting an antibody that binds ICOS.

V. Claims 118 and 119(a), drawn to an antibody comprising CDRs of STIM001.

VI. Claim 119(b-c), drawn to an antibody comprising CDRs of STIM002.

VII. Claim 119(e), drawn to an antibody comprising CDRs of STIM004.

VIII. Claim 119(f), drawn to an antibody comprising CDRs of STIM005.

IX. Claim 119(g), drawn to an antibody comprising CDRs of STIM006. 

X. Claim 119(h), drawn to an antibody comprising CDRs of STIM007. 

XI. Claim 119(i), drawn to an antibody comprising CDRs of STIM008. 

XII. Claim 119(j), drawn to an antibody comprising CDRs of STIM009. 

In accordance with 37 CFR 1.499, Applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


4. The inventions listed as Groups I-XII do not relate to a single inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical feature of Group I is an anti-ICOS antibody comprising variable domains or CDRs of STIM003.

The special technical feature of Group II is a method comprising administering any anti-ICOS antibody to a patient.

The special technical feature of Group III is a transgenic non-human mammal having a genome comprising a human or humanized immunoglobulin locus encoding human variable region gene segments, wherein the mammal does not express ICOS.

The special technical feature of Group IV is a method of selecting an antibody that binds ICOS.

The special technical feature of Group V is an antibody comprising CDRs of STIM001.

The special technical feature of Group V is an antibody comprising CDRs of STIM002.

The special technical feature of Group VII is an antibody comprising CDRs of STIM004.

The special technical feature of Group VIII is an antibody comprising CDRs of STIM005.

The special technical feature of Group IX is an antibody comprising CDRs of STIM006. 

The special technical feature of Group X is an antibody comprising CDRs of STIM007. 

The special technical feature of Group XI is an antibody comprising CDRs of STIM008. 

The special technical feature of Group XII is an antibody comprising CDRs of STIM009. 

Accordingly, Groups I-XII are not so linked by the same or a corresponding special technical feature within meaning of PCT Rule 13.1 so as to form a single general inventive concept, and thus lack unity of invention.


5. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 5712723181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.